Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 11/11/2021. Status of claims are:
 		**  Claims 1-19 are pending.
		**  None of the claims are amended.
				

Examiner’s Note
2.   	For Examination purposes, and although Yamada in para[0071]-[0075] teaches the notion of “an expanded identifier” and “remaining part of the expanded identifier”, however, the notion of “expanded identifier”, is considered by Examiner as an “identifier”, wherein the value or size of it, is more than another identifier’s value or size.   For example, UE receives a PDCCH carrying a DCI that includes various RNTI or C-RNTI (See Table-2), and as shown in Table-1, the RNTI is also shown for having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI value. 
  
Response to Arguments
3. 	Applicant's arguments filed in the amendment filed on 11/11/2021, have all been fully considered but they are not persuasive. The reasons are set forth below.


The Applicant Argues top of page-2 of arguments:

Applicant respectfully reiterates that embodiments of the claimed invention relate to a terminal acquiring a DCI using a part of an expanded identifier and further acquiring a remaining part of the identifier by excluding the part from the expanded identifier from a resource.

In response, the examiner respectfully submits:

As it has been described before, the notion of “expanded identifier” is considered by Examiner as an identifier, although Applicant may be his or her lexicographer.   Yamada in para[0071] and [0075] teaches UE receiving a PDCCH (i.e., first resource or downlink control channel) that carries DCI  which itself includes RNTI or C-RNTI.   As such, DCI, and since DCI includes RNTI or C-RNTI, in essence is understood as an expanded identifier, or an identifier that has parts (RNTI or C-RNTI) since it includes  RNTI and C-RNTI, and since UE can distinguish both DCI and the RNTI and/or C-RNTI, therefore, it can acquire a remaining part (i.e., RNTI and/or C-RNTI) by excluding the part (i.e., DCI itself without RNTI or C-RNTI) from the expanded identifier (DCI that includes RNTI or C-RNTI).    So, Applicant’s applied language is consistent with teachings of Yamada and as applied by Examiner. 










The Applicant Argues top of page-4 of arguments:

One of ordinary skill in the art would appreciate that the CRC identified by the Examiner is, at most, related to the claimed parts of an identifier as an error checking mechanism but would not 

In response, the examiner respectfully submits:

Examiner respectfully disagrees with Applicant’s perspective since the applied language is broad and the applied references can be used to reject the claim language as applied.  Examiner has considered the specification, however, Examiner cannot bring specification into the applied claim language.  Had Applicant considered to modify the applied claim language to be specific as argued, and consistent with specification, Examiner would have considered differently.

As it has been described before, the notion of “expanded identifier” is considered by Examiner as an identifier.  Yamada in para[0071] and [0075] teaches UE receiving a PDCCH that carries DCI (i.e., first resource) which itself includes RNTI or C-RNTI.     RNTI and C-RNTI are then used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  See para[0075] of Yamada teaches possibility of having multiple C-RNTI and/or multiple RNTI.   As such, UE being able to decode each PDCCH (i.e., first resource) with a CRC scrambled by a first C-RNTI (part of an identifier (i.e., “first C-RNTI”), and a remaining part of an identifier (scrambled CRC of “the second C-RNTI”) that is excluded from the first resource (i.e., PDCCH that carries DCI ) and decode each PDCCH for the primary connection and decode each PDCCH with a second C-RNTI for secondary radio connection, which is consistent with broad applied language by Applicant.  See Table-1, for different RNTI being shown each having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI.  

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071] and [0075])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])
The Applicant Argues bottom of page-4 of arguments:

Yamada is completely silent regarding any sort of expanded identifier or RNTI throughout its disclosure.  In other words, the CRC of Yamada cannot be considered here because it is a term with distinct and unique meaning.  Therefore Yamada necessarily cannot teach the distinct “parts” of the expanded identifier as arranged by limitations (i0-(iii) for at least this reason as well.  

In response, the examiner respectfully submits:

Examiner respectfully disagrees with Applicant’s perspective since it is vague as why CRC of Yamada cannot be considered here since it is a term with distinct and unique meaning.  As it has been said above, Yamada in para[0071] and [0075] teaches UE receiving a PDCCH that carries DCI (i.e., first resource) which itself includes RNTI or C-RNTI.   As such, DCI, and since DCI includes RNTI or C-RNTI, in essence is understood as an expanded identifier that has “parts” (RNTI or C-RNTI) since it includes  RNTI and C-RNTI.   UE can distinguish both DCI and the RNTI and/or C-RNTI, therefore, it can acquire a remaining part (i.e., RNTI and/or C-RNTI) by excluding the part (i.e., DCI itself without RNTI or C-RNTI) from the expanded identifier (DCI that includes RNTI or C-RNTI).  

Examiner has considered the specification, however, Examiner cannot bring specification into the applied claim language.  Had Applicant considered to modify the applied claim language to be specific as argued, and consistent with specification, Examiner would have considered differently.







The Applicant Argues bottom of page-6 of arguments:

It is not clear which portions of Yamada are intended to teach the claimed, “acquires downlink control information from a downlink control channel”, since Yamada’s PDCCH is allegedly already “the first resource” and Yamada’s DCI is allegedly already the “expanded identifier”.  Examiner refers to Yamada’s RNTI as part of an identifier and Yamada’s scrambled CRC as a remaining part of an identifier.  This represents an inconsistency from the initial interpretation.

In response, the examiner respectfully submits:

Examiner respectfully disagrees with Applicant’s perspective.  First, PDCCH is the resource which is alternatively understood as “downlink control channel”.  DCI is being acquired from PDCCH. Secondly, para[0075] of Yamada teaches possibility of having multiple C-RNTI and/or multiple RNTI.   As such, UE being able to decode each PDCCH (i.e., first resource) with a CRC scrambled by a first C-RNTI (part of an identifier (i.e., “first C-RNTI”), and a remaining part of an identifier (scrambled CRC of “the second C-RNTI”) that is excluded from the first resource (i.e., PDCCH that carries DCI ) and decode each PDCCH for the primary connection and decode each PDCCH with a second C-RNTI for secondary radio connection.  It also teaches UE to decode PDCCH with a CRC scrambled by first RNIT or CRC scrambled by a second RNTI, etc.  This is not inconsistency, as Examiner intended to explain that not only RNTI or C-RNTI is part of DCI, but rather DCI can have multiple C-RNTI or multiple RNTI, all being part of DCI (i.e., expanded identifier) that is being decoded.


Applicant’s all other arguments are based on above already answered arguments.

Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.  	Claims 1-2, 6-10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140286305 A1 to Yamada  (hereinafter Yamada) in view of  US 20150043396 A1 to Ekpenyong (hereinafter Ekpenyong).

Regarding claim 1,  a terminal that communicates with a base station in a radio communication system including the base station and the terminal, the terminal comprising:

A processor coupled to a memory that:
(Yamada: See Fig. 20, for Memory and Processor )
that acquires downlink control information from a downlink control channel by using a part of an identifier used for identifying a channel;
(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI ( i.e., an identifier or part of identifiers) that are used to identify the UE itself and its usage of PDCCH (i.e., an identifier, used for identifying a channel usage for UE).   RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection. See Table-1, for different RNTI being shown each having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI )

Although Yamada teaches that UE can receive the DCI including an RNTI or C-RNTI, associated with PDCCH, however, it does not seem to indicate an RNTI having a value, wherein a particular RNTI can be determined and distinguished based on its value, from another RNTI value received, as understood in:

acquires a remaining part acquired by excluding the part from the expanded identifier from a predetermined resource; and 

identifies the channel by using the expanded identifier configured by the part and the remaining part acquired by the processor coupled to the memory.

 	However, in a similar field, Ekpenyong, in para[0051]-[0052], and Fig. 5 teaches the range of RNTI values from 0001 to 0003C hexadecimal format may be employed for indicating RBs in a data region of a subframe that carry a random access response message (RA-RNTI, a UE specific message, C-RNTI, a semi-persistent scheduling message for a particular UE (semi-persistent scheduling C-RNT), etc.  As such, it is understood that a specific value from among a range of values received, can be specifically for a particular UE that receives the DCI, and based on its value, the UE determines, by excluding other values, if a particular value belongs to it.

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])


Regarding claim 2, the terminal according to claim 1, wherein the predetermined resource is a field of the downlink control information, a transmission resource of the downlink control channel, a transmission resource of a reference signal used for demodulating the downlink control channel, numerology used for communication between the base station and the terminal, or a resource pool identifier.
(Yamada: See para[0071] for C-RNTI may be used in scheduling resources for a radio connection.)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 6, the user equipment according to claim 1,  wherein the
processor coupled to the memory uses an identifier generated from identification information of the terminal as the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell.  See Table-1, for different RNTI being shown each having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 7, the terminal according to claim 1, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 8, a base station communicating with a terminal in a radio communication system including the base station and the terminal, the base station comprising:
(Yamada: See Fig. 21 for eNB having processor and memory)

a processor that masks a value for a test of downlink control information by using a part of an identifier used for identifying a channel; and
(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection.)

Although Yamada teaches that UE can receive the DCI including an RNTI or C-RNTI, associated with PDCCH, however, it does not seem to indicate an RNTI having a value, wherein a particular RNTI can be determined and distinguished based on its value, from another RNTI value received, as understood in:

a transmitter that transmits the downlink control information to which the masked value for the test is added in a downlink control channel,

wherein the transmitter transmits a remaining part acquired by excluding the part from the expanded identifier by a predetermined resource.

However, in a similar field, Ekpenyong, in para[0051]-[0052], and Fig. 5 teaches the range of RNTI values from 0001 to 0003C hexadecimal format may be employed for indicating RBs in a data region of a subframe that carry a random access response message (RA-RNTI, a UE specific message, C-RNTI, a semi-persistent scheduling message for a particular UE (semi-persistent scheduling C-RNT), etc.  As such, it is understood that a specific value from among a range of values received, can be specifically for a particular UE that receives the DCI,  and and based on value of which the UE determines, by excluding other values, if a particular value belongs to it.

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 9, a channel identifying method performed by a terminal that communicates with a base station in a radio communication system including the base station and the terminal, the channel identifying method comprising:

acquiring downlink control information from a downlink control channel by using a part of an identifier used for identifying a channel 
(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection.)

Although Yamada teaches that UE can receive the DCI including an RNTI or C-RNTI, associated with PDCCH, however, it does not seem to indicate an RNTI having a value, wherein a particular RNTI can be determined and distinguished based on its value, from another RNTI value received, as understood in:

acquiring a remaining part acquired by excluding the part from the expanded identifier from a predetermined resource; and

identifying the channel by using the expanded identifier configured by the part and the remaining part acquired in the acquiring of downlink control information.


 	However, in a similar field, Ekpenyong, in para[0051]-[0052], and Fig. 5 teaches the range of RNTI values from 0001 to 0003C hexadecimal format may be employed for indicating RBs in a data region of a subframe that carry a random access response message (RA-RNTI, a UE specific message, C-RNTI, a semi-persistent scheduling message for a particular UE (semi-persistent scheduling C-RNT), etc.  As such, it is understood that a specific value from among a range of values received, can be specifically for a particular UE that receives the DCI, and based on its value, the UE determines, by excluding other values, if a particular value belongs to it.

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 10, an identifier transmitting method performed by a base station communicating with a terminal in a radio communication system including the base station and the terminal, the expanded identifier transmitting method comprising:

masking a value for a test of downlink control information by using a part of an identifier used for identifying a channel;
(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection. See Table-1, for different RNTI being shown each having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI)

Although Yamada teaches that UE can receive the DCI including an RNTI or C-RNTI, associated with PDCCH, however, it does not seem to indicate an RNTI having a value, wherein a particular RNTI can be determined and distinguished based on its value, from another RNTI value received, as understood in:

transmitting the downlink control information to which the masked value for the test is added in a downlink control channel; and

transmitting a remaining part acquired by excluding the part from the expanded identifier by a predetermined resource.

However, in a similar field, Ekpenyong, in para[0051]-[0052], and Fig. 5 teaches the range of RNTI values from 0001 to 0003C hexadecimal format may be employed for indicating RBs in a data region of a subframe that carry a random access response message (RA-RNTI, a UE specific message, C-RNTI, a semi-persistent scheduling message for a particular UE (semi-persistent scheduling C-RNT), etc.  As such, it is understood that a specific value from among a range of values received, can be specifically for a particular UE that receives the DCI, and based on its value, the UE determines, by excluding other values, if a particular value belongs to it.

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])


Regarding claim 14, the terminal according to claim 2, wherein the processor coupled to the memory uses an identifier generated from identification information of the terminal as the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell.  See Table-1, for different RNTI being shown each having various values, in hexa-decimal, wherein one RNTI value is greater or more (expanded) in length , than another RNTI)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 15, the terminal according to claim 2, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

Regarding claim 19, the terminal according to claim 6, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different RNTI values, as taught by Ekpenyong with the system of Yamada, in order to benefit from having a range of RNTI values that can be assigned to a particular RNTI such as C-RNTI that is included in the DCI.  (Ekpenyong: See para[0051]-[0052])

6.  	Claims 3-5, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140286305 A1 to Yamada  (hereinafter Yamada) in view of  US 20150043396 A1 to Ekpenyong (hereinafter Ekpenyong) and in further view of US 20130252573 A1 to Dong et al., (hereinafter Dong).

Regarding claim 3, Yamada in view of Ekpenyong teaches the terminal according to claim 1, further comprising:

a receiver that receives a second identifier shorter than the expanded identifier from the base station in a random access procedure performed between the base station and the terminal; and
(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.)

wherein the receiver receives the expanded identifier output from the base station in accordance with the capability information.
(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.  See Fig. 15 for DCI message having configuration fields corresponding to multiple serving cells.)

however, it does not explicitly disclose: 
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,

However, in a similar field, Dong teaches:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,
(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)


Regarding claim 4, the terminal according to claim 1 , further comprising:

a receiver that receives a second identifier shorter than the expanded identifier from the base station in a random access procedure performed between the base station and the terminal; and
(Ekpenyong: See para[0047] for a random access response – RNTI (RA-RNTI) may be employed for indicating RBs for a random access response message, etc.)


wherein the receiver receives a second expanded identifier output from the base station in accordance with the capability information, and the second identifier and the expanded identifier are used as the expanded identifier.
(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection.)

Yamada in view of Ekpenyong does not seem to explicitly disclose:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,

However, in a similar field, Dong teaches:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,

(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)


Regarding claim 5, the terminal according to claim 1, further comprising:


(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.)

Yamada in view of Ekpenyong does not seem to explicitly disclose:
a transmitter that transmits a random access signal to the base station by using a resource configuration corresponding to a capability of the terminal in a random access procedure performed between the base station and the terminal; and


However, in a similar field, Dong teaches:
a transmitter that transmits a random access signal to the base station by using a resource configuration corresponding to a capability of the terminal in a random access procedure performed between the base station and the terminal; and
(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)

Regarding claim 11, the terminal according to claim 2, further comprising:

a receiver that receives a second identifier shorter than the expanded identifier from the base station in a random access procedure performed between the base station and the terminal; and
(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.)



(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.  See Fig. 15 for DCI message having configuration fields corresponding to multiple serving cells.)

Yamada in view Ekpenyong does not seem to explicitly disclose:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure, 

However, in a similar field, Dong teaches:
a transmitter unit that transmits capability information of the terminal to the base station after the random access procedure, 
(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)

Regarding claim 12, the terminal according to claim 2, further comprising:

a receiver that receives a second identifier shorter than the expanded identifier from the base station in a random access procedure performed between the base station and the terminal; and
(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.  See Fig. 15 for DCI message having configuration fields corresponding to multiple serving cells.)



(Yamada: See para[0071] for UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.   See para[0075] for UE being able to decode each PDCCH with a CRC scrambled by a first C-RNTI and decode each PDCCH for the primary connection and decode each PECCH with a second C-RNTI for secondary radio connection.)

Yamada in view of Ekpenyong does not seem to explicitly disclose:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,

However, in a similar field, Dong teaches:
a transmitter that transmits capability information of the terminal to the base station after the random access procedure,
(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)


Regarding claim 13, the terminal according to claim 2, further comprising:

a receiver that receives the expanded identifier output in correspondence with the resource configuration from the base station receiving the random access signal.
(Ekpenyong: See para[0063] for DCI payload size is matched to DCI format 1A or the DCI format 1C.  It is understood that a DCI can be shorter or longer depending on the DCI format.  See Fig. 15 for DCI message having configuration fields corresponding to multiple serving cells.)

Yamada in view of Ekpenyong does not seem to explicitly disclose:
a transmitter that transmits a random access signal to the base station by using a resource configuration corresponding to a capability of the terminal in a random access procedure performed between the base station and the terminal; and

However, in a similar field, Dong teaches:
a transmitter that transmits a random access signal to the base station by using a resource configuration corresponding to a capability of the terminal in a random access procedure performed between the base station and the terminal; and
(Dong: See Fig. 3, UE capability is sent from UE to eNB after RRC connection setup procedures)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)

Regarding claim 16, the terminal according to claim 3, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)



Regarding claim 17, the terminal according to claim 4, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)

Regarding claim 18, the terminal according to claim 5, wherein the processor coupled to the memory acquires the downlink control information by monitoring a search space corresponding to the expanded identifier or a format of the downlink control information corresponding to the expanded identifier.
(Yamada: See para[0074]-[0075] for UE may monitor or decode DCI formats and PDCCH with a CRC scrambled by a C-RNTI (i.e., a UE identifier), in a common search space of a primary cell and UE specific search space of each serving cell)

Yamada teaches UE receiving a PDCCH that carries DCI which itself includes RNTI or C-RNTI, that are used to identify the UE and its usage of PDCCH.  RNTI may also be used in scheduling resources for a radio connection for UE.  (Yamada: See para[0071])

Ekpenyong teaches different RNTI values among value ranges that can be assigned or chosen specifically for a particular UE that receive the DCI among other RNIT similar values that can sent in a DCI. (Ekpenyong: See para[0051]-[0052])

Dong teaches UE capability information is sent after RRC connection setup is performed, among other things.

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE capability information transmission, as taught by Dong, with the system of Yamada in view of Ekpenyong, in order to benefit from having the ability of UE to transmit UE capability information to eNB after  RRC connection setup procedure is performed. (Dong: See Fig. 3)

Conclusion
7.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. E./







/GREGORY B SEFCHECK/
Primary Examiner, Art Unit 2477